          Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 1 of 19
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT                                        DATE FILED: 8/24/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 KAY XANTHAKOS,                                                 :
                                                               :
                                               Plaintiff,      :       17-CV-9829
                                                               :
                           -against-                           :  OPINION AND ORDER
                                                               :
 CITY UNIVERSITY OF NEW YORK, JUDITH :
 BERGTRAUM, ROBERT LEMIEUX, and ALI :
 VEDAVARZ,                                                     :
                                                               :
                                               Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Plaintiff Kay Xanthakos sued City University of New York (“CUNY”) and individual

Defendants Judith Bergtraum, Robert Lemieux, and Ali Vedavarz for gender-based pay

discrimination and retaliation pursuant to Title IX of the Education Amendments of 1972, as

amended, 20 U.S.C. § 1681 et seq. (“Title IX”); Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq. (“Title VII”); the Equal Pay Act, 29 U.S.C. § 206(d) (“EPA”); Section

1983 of the Civil Rights Act of 1871, 42 U.S.C. § 1983 (“Section 1983”); the New York State

Human Rights Law, New York Executive Law § 290 et seq. (“NYSHRL”); and the New York

City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq (“NYCHRL”). See Am. Compl., Dkt.

24. Plaintiff also sued for retaliation pursuant to the Americans with Disabilities Act, 42 U.S.C.

§ 12101 et seq. (“ADA”), and the Rehabilitation Act, 29 U.S.C. § 701 et seq. (“RA”). Id.

Defendants moved to dismiss the Amended Complaint pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). 1 Dkt. 35. For the following reasons, Defendants’ motion is

GRANTED IN PART and DENIED IN PART.


1
         This case was originally assigned to Hon. Deborah Batts. Following Judge Batts’ death, the case was
reassigned to the undersigned.


                                                        1
         Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 2 of 19




                                              BACKGROUND 2

       Plaintiff is a licensed architect who has been Chief Architect at CUNY for over twenty

years. Am. Compl. ¶¶ 3, 17. She is also an Assistant Director in CUNY’s Department of Design

Construction and Management (“DDCM”). Id. ¶ 20. DDCM is a department within the

Facilities, Planning, Construction, and Management (“FPCM”) division. Id. Over the course of

her career at CUNY, Plaintiff has managed the design and construction of new buildings and

facilities, conducted professional staff development programs, implemented departmental

guidelines, and supervised project managers across CUNY campuses. Id. ¶ 21. Before joining

CUNY in 1996, Plaintiff worked for fifteen years in various architectural firms. Id. ¶ 18. She

holds a Leadership in Energy and Environmental Design (“LEED”) certificate and has a Masters

degree in Architecture from Columbia University. Id. ¶¶ 16–17.

       At all relevant times, Iris Weinshall was Vice Chancellor of FPCM, Judith Bergtraum

was Weinshall’s Deputy, Robert Lemieux was the Executive Director of the DDCM, and Ali

Vedavarz was the Director of Engineering Services. Id. ¶¶ 28–30, 33. In June 2008, Vedavarz

became Plaintiff’s supervisor. Id. ¶ 37. Around the same time, Bergtraum and Lemieux

informed Plaintiff that she was to concentrate on CUNY-wide initiatives, including developing

architectural standards, overseeing a public assembly program, developing and implementing a

records management policy, developing a professional development program, coordinating with

CUNY attorneys to address ADA-related issues, and responding to concerns raised by the United

States Office of Civil Rights. Id. ¶ 36. Despite the change in reporting and the expansion of

Plaintiff’s role, Plaintiff remained the University Chief Architect and an Assistant Director in

DDCM, and she continued to review projects early in their design phase. Id. ¶¶ 37, 39.



2
       For purposes of this opinion, Plaintiff’s well-pled factual allegations are taken as true and set forth herein.


                                                          2
           Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 3 of 19




Plaintiff’s Complaints About Pay Inequity

       In 2001, CUNY hired Anton Wolfshorndl as a Project Manager to be supervised by

Plaintiff. Id. ¶¶ 46–47. Wolfshorndl is not a licensed architect and is not LEED-certified. Id. ¶

49. In 2006, Wolfshorndl was selected for promotion to Assistant Director over a female project

manager who was a licensed architect. Id. ¶ 48. In 2009, notwithstanding Wolfshorndl’s inferior

qualifications and shorter tenure at CUNY, Vedavarz told Plaintiff that she and Wolfshorndl

should have the same salary. Id. ¶ 49. In 2016, Plaintiff learned that Wolfshorndl’s annual

salary was $11,000 more than hers. Id. ¶ 51. Plaintiff also alleges that at least three male

assistant directors in DDCM earn more than Wolfshorndl, and thus more than Plaintiff, despite

not being LEED-certified and having a shorter tenure at CUNY than Plaintiff. Id. ¶ 52.

       Plaintiff alleges that two male directors, Jay Goldstein and Arthur Fasolino, earn

significantly more than she does. Id. ¶¶ 53–54. Goldstein, the Director of Construction, earns

$33,000 more per year than Plaintiff. Id. ¶ 53. Goldstein does not have a four-year college

degree, is not a licensed architect or engineer, and has only worked at CUNY for five years. Id.

Fasolino, the Director of Energy and Facility Sustainability, earns at least $15,000 more than

Plaintiff. Id. ¶ 54. Fasolino is not LEED-certified and began working at CUNY after Plaintiff

did. Id.

       As early as 2007, Plaintiff complained directly to Bergtraum and Vedavarz that she was

not paid as much as her male colleagues. Id. ¶¶ 45, 50. Bergtraum initially told Plaintiff that she

would “catch up” to the salaries of other assistant directors, but she later claimed that there was a

“freeze” on raises. Id. ¶ 50. Vedavarz “quickly change[d] the subject” whenever Plaintiff raised

concerns regarding her pay. Id.




                                                  3
         Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 4 of 19




       In October 2015, Plaintiff met with Vedavarz as part of her annual performance review

process. Id. ¶ 55. During the meeting, Plaintiff complained that she was not being paid equally

to her male colleagues. Id. On January 4, 2016, Plaintiff received her annual performance

evaluation from Vedavarz; Plaintiff claims that the review did not detail her accomplishments,

did not provide measurable goals, and did not rate her as highly as she believes her performance

warranted. Id. ¶ 56. The review also stated that Plaintiff would begin to be responsible for

smaller projects; smaller projects were inconsistent with her position as University Chief

Architect. Id. Plaintiff immediately pointed out areas of her work that were missing or

undervalued and repeated her concerns about pay inequity to Vedavarz. Id.

       In January 2016, Plaintiff wrote a formal response to her performance review that

detailed her objections and emphasized her concerns about her salary vis-à-vis her male

colleagues. Id. ¶ 57. The memorandum explicitly stated: “an ongoing critical issue for me has

been the lack of pay equity,” and indicated that she had “raised the issue on numerous occasions

with [her] supervisor and with the Vice-Chancellor.” Id. Plaintiff delivered a copy to Vedavarz

and to Human Resources. Id. Plaintiff claims Vedavarz’s reaction to her memorandum was

“hostile”; he allegedly told her several times that she “should not have done this” and that it

would make things worse. Id. ¶ 58. On April 29, 2016, Plaintiff’s attorney asserted a claim for

pay discrimination in a letter to CUNY’s General Counsel. Id. ¶ 60.

Alleged Retaliation

       Plaintiff alleges that she was retaliated against as a result of her complaints about pay

inequity. Specifically, Plaintiff alleges that after she submitted her memorandum to human

resources and filed her claim for pay discrimination, Lemieux and Vedavarz isolated her and

diminished her responsibilities. Id. ¶ 62. For example, Lemieux periodically stopped inviting




                                                 4
         Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 5 of 19




Plaintiff to staff meetings, was hostile towards her, and ignored her in a meeting with DDCM

management. Id. ¶¶ 63–64. Similarly, Vedavarz directed Plaintiff to work on smaller projects

outside of her job description, reassigned certain of her larger projects to male project managers,

and failed to invite her to a holiday luncheon to which her male colleagues were invited. Id. ¶¶

65–67. Plaintiff also alleges that Vedavarz applied different standards to her work than he did to

male assistant directors, became hostile when she raised questions about her assignments or

differential treatment, and was unresponsive to her requests for project-related information. Id.

¶¶ 68–69. Plaintiff further alleges that she has not received a performance review since January

1, 2016. Id. ¶ 61.

Lehman Concert Hall Project

       In 2013, Plaintiff began working on the design of the Lehman Concert Hall, an events

space located in the Bronx. Id. ¶ 70. In addition to overseeing the early design stages, Plaintiff

consulted with CUNY attorneys to ensure that the design for the concert hall was ADA-

compliant. Id. ¶¶ 36, 71-74. Plaintiff repeatedly raised concerns to her supervisors that the

proposed design did not meet regulations for dispersed wheelchair seating and that, as designed,

individuals in wheelchairs would be unable to enter or exit through the front of the concert hall.

Id. ¶¶ 72–77. Lemieux and Vedavarz dismissed her concerns. Id. ¶¶ 75, 77, 79.

       Plaintiff asserts claims for gender-based pay discrimination and retaliation in violation of

the EPA, Title VII, Section 1983, the NYSHRL, the NYCHRL, and Title IX. Id. ¶¶ 80-129.

Plaintiff also asserts retaliation claims pursuant to the ADA and the RA. Id. ¶¶ 120-24.




                                                 5
          Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 6 of 19




                                                 DISCUSSION 3

         To survive a motion to dismiss for failure to state a claim upon which relief can be

granted, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint does not need to “contain

detailed or elaborate factual allegations, but only allegations sufficient to raise an entitlement to

relief above the speculative level.” Keiler v. Harlequin Enters., Ltd., 751 F.3d 64, 70 (2d Cir.

2014). On a motion to dismiss, the Court must accept all factual allegations in the complaint as

true and draw all reasonable inferences in the light most favorable to the plaintiff. Gibbons v.

Malone, 703 F.3d 595, 599 (2d Cir. 2013).

I.       Defendants’ Motion to Dismiss Plaintiff’s EPA, Title VII, Section 1983, NYSHRL,
         and NYCHRL Gender-Based Pay Discrimination Claims is Denied

         A. Equal Pay Act Claim

         The EPA provides that “[n]o employer having employees subject to any provisions of this

section shall discriminate . . . between employees on the basis of sex.” 29 U.S.C. § 206(d)(1).

To plead a violation of the EPA, a plaintiff must allege facts that plausibly show: “(i) the

employer pays different wages to employees of the opposite sex; (ii) the employees perform

equal work on jobs requiring equal skill, effort, and responsibility; and (iii) the jobs are

performed under similar working conditions.” Belfi v. Prendergast, 191 F.3d 129, 135 (2d Cir.

1999). To survive a motion to dismiss, “a plausible EPA claim must include ‘sufficient factual



3
         Defendants also moved to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1), but they never
explained why this Court lacks subject-matter jurisdiction. Although the Court must always assess whether it has
subject matter jurisdiction, Plaintiff’s claims are primarily based on federal statutes, as to which this Court clearly
has subject matter jurisdiction pursuant to 28 U.S.C. § 1331. The non-federal claims, at least at this juncture, all
appear to arise from the same bundle of operative facts as the federal claims. Accordingly, the Court has
supplemental jurisdiction over the non-federal claims pursuant to 28 U.S.C. § 1367. Thus, to the extent Defendants’
Rule 12(b)(1) motion was not abandoned, it is denied.


                                                          6
         Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 7 of 19




matter, accepted as true’ to permit ‘the reasonable inference’ that the relevant employees’

job content was ‘substantially equal.’” E.E.O.C. v. Port Auth. of N.Y. & N.J., 768 F.3d 247, 256

(2d Cir. 2014) (quoting Iqbal, 556 U.S. at 678) (emphasis in original); see Lavin-McEleney v.

Marist Coll., 239 F.3d 476, 480 (2d Cir. 2001) (noting that a plaintiff “need not demonstrate that

her job is identical to a higher paid position, but only must show that the two positions are

‘substantially equal’ in skill, effort, and responsibility.”). The Second Circuit has emphasized

that “[w]hether two positions are ‘substantially equal’ for [EPA] purposes is a question for the

jury.” Lavin-McEleney, 239 F.3d at 480; see Tomka v. Seiler Corp., 66 F.3d 1295, 1311 (2d Cir.

1995) (“[I]t is for the trier of fact to decide if [there] is a significant enough difference in

responsibility to make the jobs unequal.”); cf. Lenzi v. Systemax, Inc., No. 14-CV-7509, 2015

WL 6507842, at *5 (E.D.N.Y. Oct. 26, 2015) (noting “the fact-specific nature of [EPA] claims,

and the general impropriety of dismissing them at the pleadings stage”).

        Here, Plaintiff alleges that she was paid significantly less than her male colleagues. As

noted supra, Plaintiff alleges that she was paid $11,000 less than Wolfshorndl, even though she

initially supervised Wolfshorndl, and even though he is not licensed or LEED-certified and has

less education and experience than Plaintiff. Am. Compl. ¶¶ 46–49, 51. Plaintiff also alleges

that at least three other male assistant directors in DDCM, with less experience and inferior

qualifications, are “paid even more than Wolfshorndl,” and thus more than $11,000 more than

Plaintiff. Id. ¶52. Finally, Plaintiff alleges that Goldstein and Fasolino are paid up to $33,000

more than Plaintiff despite having lesser qualifications and comparable job responsibilities. Id.

¶¶ 53–54.

        Plaintiff also sufficiently alleges that she performs substantially comparable, if not more

complex, work than her higher-paid male colleagues. With respect to the other male assistant




                                                    7
          Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 8 of 19




directors in DDCM, Plaintiff claims that her work requires a “greater level of expertise and skill”

than the work done by those project management assistant directors, “as well as more knowledge

and a broader perspective and understanding of the design and construction industry, regulatory

issues, and [the inner workings of] CUNY.” Id. ¶ 41; see Chiaramonte v. Animal Med. Ctr., No.

13-CV-5117, 2014 WL 3611098, at *5 (S.D.N.Y. July 22, 2014) (denying a motion to dismiss an

EPA claim where plaintiff alleged that she and a comparator “both performed similar work,” but

that “in addition to those duties, [plaintiff] shouldered responsibilities that [the comparator] did

not match”). Moreover, Plaintiff alleges that although she has the “education, skills, and

experience to do the project management work,” not all of the higher-paid project management

assistant directors have the qualifications to do the CUNY-wide work that she does. Am. Compl.

¶ 41; see Scelfo v. Aurora Concept Inc., No. 02-CV-7835, 2006 WL 336038, at *10–11

(S.D.N.Y. Feb. 10, 2006) (denying defendant’s motion for summary judgment on EPA claim

because the plaintiff alleged that a comparator with less education and experience was paid more

than she was). Finally, Plaintiff claims that her CUNY-wide responsibilities are comparable to

Fasolino’s, even though he outranks her (he is a director). 4 Id. ¶ 54; see Chepak v. Metro. Hosp.,

555 F. App’x 74, 76 (2d Cir. 2014) (it is the “job content and not [the] job title or description”

that determines “whether there was a violation of the anti-discrimination laws.”).




4
          Although Defendants argue that Plaintiff mistakenly compares herself to men with different job
descriptions or higher titles, the jobs in question need not be identical in order to establish an EPA violation.
Kassman v. KPMG LLP, 925 F. Supp. 2d 453, 471 (S.D.N.Y. 2013) (“the EPA and implementing regulations are
clear that the statute is concerned with the provision of equal pay for equal work, and that the ‘[a]pplication of the
equal pay standard is not dependent on job classifications or titles but depends rather on actual job requirements and
performance.’”) (quoting 29 C.F.R. § 1620.13(e)); see also Lavin-McEleney, 239 F.3d at 478 (finding that an
employee’s rank, years of service, and degrees earned can be used to isolate comparable positions because they
accurately capture equality of skill, effort, and responsibility); Downes v. JP Morgan Chase & Co., No. 03-CV-
8991, 2006 WL 785278, at *24 (S.D.N.Y. Mar. 21, 2006) (“a comparison of two employees for the purposes of a
discrimination lawsuit cannot be based solely on their job titles or job descriptions.”).


                                                          8
          Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 9 of 19




        In sum, Plaintiff’s allegations that she was paid less than her male colleagues for doing

equal, if not more complex, work are sufficient to state a plausible EPA claim. 5 See Kassman,

925 F. Supp. 2d at 471 (holding that plaintiff adequately stated an EPA claim by identifying a

higher-earning male comparator and asserting that his “qualifications, experience, and

responsibilities were no greater” than hers); Chiaramonte, 2014 WL 3611098, at *5; Downes,

2006 WL 785278, at *25, 27, report and recommendation adopted, No. 03-CV-8991, 2007 WL

1468218, at *14 (S.D.N.Y. May 16, 2007).

        B. Title VII, Section 1983, NYSHRL, and NYCHRL Discrimination Claims

        Title VII makes it unlawful for an employer to “discriminate against any individual with

respect to [her] compensation . . . because of such individual’s . . . sex.” 6 Lenzi v. Systemax, Inc.,

944 F.3d 97, 108 (2d Cir. 2019) (quoting 42 U.S.C. § 2000e-2(a)(1)). To plead a gender

discrimination claim under Title VII, a plaintiff must plead facts that plausibly show that: (1) the

employer discriminated against her and (2) the discrimination was due to her sex. Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015).




5
          Plaintiff concedes that, due to the EPA’s statute of limitations, she cannot recover damages for pay
differentials prior to December 15, 2014. See Pl. Mem. of Law, Dkt. 38 at 15 (citing Marzano v. S. New England
Tel. Co., No. 3:16-CV-1274, 2018 WL 4341149, at *5 (D. Conn. Sept. 10, 2018) (finding three-year limitations
period appropriate for EPA claim at the motion to dismiss stage where, inter alia, plaintiff alleged she had
complained about pay inequities).
6
         Discrimination claims brought under Title VII, Section 1983, and the NYSHRL are all analyzed under the
same standard, see Vega, 801 F.3d at 88; Potash v. Florida Union Free Sch. Dist., 972 F. Supp. 2d 557, 577–78
(S.D.N.Y. 2013); Cox v. Quick & Reilly, Inc., 401 F. Supp. 2d 203, 214–15 (N.D.N.Y. 2005), while claims brought
under the NYCHRL are analyzed using a more permissive standard. Mihalik v. Credit Agricole Cheuvreux N.A.,
Inc., 715 F.3d 102, 109–10 (2d Cir. 2013). As such, a viable pay discrimination claim under Title VII or the
NYSHRL establishes a fortiori liability under the NYCHRL. See Husser v. N.Y.C. Dep’t. of Educ., 137 F. Supp. 3d
253, 271 (E.D.N.Y. 2015). Thus, the Court will provide a single discussion of Plaintiff’s gender-based
discrimination claims brought pursuant to Title VII, Section 1983, the NYSHRL, and the NYCHRL.



                                                       9
         Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 10 of 19




         A plaintiff may establish discrimination by alleging that she was paid less than her male

colleagues for doing equal work. 7 See Lenzi, 944 F.3d at 110 (“[O]ne way an employer might

discriminate against an employee because of her sex is to pay her less than her male peers who

perform equal work.”); Gibson v. Jacob K. Javits Convention Ctr. of N.Y., No. 95-CV-9728,

1998 WL 132796, at *4 n.54 (S.D.N.Y. Mar. 23, 1998) (“If the jobs in question are substantially

similar, a plaintiff may of course advance a Title VII wage discrimination claim based on

allegations that she was paid lower wages than a male counterpart who performed substantially

similar work.”). To establish that sex was a motivating factor of the alleged discrimination, a

plaintiff need only “allege facts that provide at least minimal support for the proposition that the

employer was motivated by discriminatory intent.” Vega, 801 F.3d at 84–87 (quotations

omitted). A plaintiff may do so by alleging facts “that directly show discrimination or facts that

indirectly show discrimination by giving rise to a plausible inference of discrimination.” Id. As

discussed in Section I(A), supra, Plaintiff has plausibly alleged that she was paid less than

similarly situated male colleagues.

         Plaintiff has also adequately alleged that her gender was a motivating factor in the pay

disparity. At the outset, Plaintiff’s allegations that her male colleagues were paid higher salaries

permit an inference of gender-based discrimination. See Barrett v. Forest Labs, 39 F. Supp. 3d

407, 435 (S.D.N.Y. 2014) (“It is well-established that a showing that female employees were

treated ‘less favorably’ than ‘similarly situated’ male employees gives rise to an inference of

discrimination.” (quoting Brown v. Daikin Am. Inc., 756 F.3d 219, 229–30 (2d Cir. 2014))).




7
          As such, a plausible EPA claim can also establish a claim for discrimination under Title VII. See 29 C.F.R.
§ 1620.27 (“In situations where jurisdictional prerequisites of both the EPA and [Title VII] are satisfied, any
violation of the [EPA] is also a violation of [T]itle VII.”). Unlike the EPA, however, Title VII does not require a
Plaintiff to establish that she “performed equal work for unequal pay.” Lenzi, 944 F.3d at 110. That is merely one
way to demonstrate discrimination; Title VII prohibits any form of sex-based compensation discrimination. Id.


                                                         10
         Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 11 of 19




Moreover, Plaintiff’s credentials, including her advanced degrees, certifications, experience, and

over twenty years of service at CUNY, suggest that her male colleagues’ higher salaries were not

“based on seniority, merit, quantity or quality of production, or any other factor other than sex.”

Lenzi, 944 F.3d at 111 (quoting Washington Cty. v. Gunther, 452 U.S. 161, 168 (1981)).

        Plaintiff alleges specific instances of differential treatment by Lemieux and Vedavarz to

support the inference that the alleged pay disparity was motivated by gender. For example,

Plaintiff claims Lemieux did not invite her to monthly staff meetings to which the male directors

and assistant directors were invited. Am. Compl. ¶ 63. At a meeting with DDCM management

at which Plaintiff was the only woman present, Lemieux introduced all of the male employees

but did not introduce her. Id. ¶¶ 63–64. Lemieux “made disparaging comments” about a former

female director but never made disparaging comments about former male employees. Id. ¶ 35.

Vedavarz invited her male colleagues to a holiday luncheon but did not invite her. 8 Id. ¶ 67.

Vedavarz reassigned some of her projects to a male project manager and became hostile when

she inquired about his differential treatment of her. Id. ¶¶ 66, 68. At the pleading stage, these

instances of differential treatment are adequate to support the inference that Plaintiff’s sex was a

motivating factor of the alleged pay inequity. See Vega, 801 F.3d at 88 (noting that the

plaintiff’s burden at the pleading stage to demonstrate that sex was a motivating factor is

“minimal” and even if her other allegations of discrimination do not independently constitute

adverse actions, they shed light on defendants’ motivation and bolster her claim that she was

treated differently because of her gender); Garnett-Bishop v. N.Y. Cmty. Bancorp, Inc., No. 12-

CV-2285, 2014 WL 5822628, at *30-31 (E.D.N.Y. Nov. 6, 2014) (denying a motion to dismiss

plaintiffs’ NYSHRL gender discrimination claim because plaintiffs sufficiently alleged that they


8
        When Plaintiff learned about the luncheon and asked about it, Vedavarz said she “could attend.” Am.
Compl. ¶ 67. The only women who were initially invited were secretaries. Id.


                                                      11
         Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 12 of 19




“were paid less than their male counterparts with equal seniority” and alleged “circumstantial

evidence of disparate treatment”).

        Finally, Plaintiff repeatedly raised the issue of pay inequity and asserted a claim for pay

discrimination with CUNY’s General Counsel but “no action was taken to address [Plaintiff’s]

complaint.” Id. ¶¶ 45, 50, 56–57, 59–60. At the pleading stage, “allegations that the company

repeatedly ignored complaints of [] discrimination, permits at least a plausible inference that the

disparities in base pay occurred as the result of intentional discrimination.” Barrett, 39 F. Supp.

3d at 436.

        In short, Plaintiff has adequately stated claims of gender discrimination pursuant to Title

VII, 1983, NYSHRL, and NYCHRL. Accordingly, Defendants’ motion to dismiss those claims

is denied.

II.     Defendants’ Motion to Dismiss Plaintiff’s Title VII, Section 1983, EPA, NYSHRL,
        and NYCHRL Retaliation Claims is Denied

        To state a claim for retaliation pursuant to Title VII, Section 1983, the EPA, and the

NYSHRL a plaintiff “must plausibly allege that: (1) defendants discriminated—or took an

adverse employment action—against [her], (2) ‘because’ [she] opposed any unlawful

employment practice.” 9 Vega, 801 F.3d at 87, 90 (quoting 41 U.S.C. § 2000e-3(a)); Taylor v.

City of New York, 207 F. Supp. 3d 293, 307 (S.D.N.Y. 2016).



9
         The NYCHRL imposes a more lenient standard. Accordingly. retaliation under Title VII, Section 1983, the
EPA, or the NYSHRL will establish a fortiori liability under the NYCHRL. See Mihalik, 714 F.3d at 109; cf. Baez
v. Anne Fontaine USA, Inc., No. 14-CV-6641, 2017 WL 57858, at *4 (S.D.N.Y. Jan. 5, 2017).

         A significant difference between retaliation claims brought under Title VII and those brought under Section
1983, the EPA, the NYSHRL, and the NYCHRL is the applicable limitations period. “Title VII requires that
individuals aggrieved by acts of discrimination file a charge with the EEOC within 180 days or, in states like New
York that have local administrative mechanisms for pursuing discrimination claims, 300 days after the alleged
unlawful employment practice occurred.” Vega, 801 F.3d at 78–79 (quotation omitted). Here, Plaintiff filed a
charge of discrimination with the EEOC on December 5, 2017. Am. Compl. ¶ 9. As such, any conduct that
occurred before February 8, 2017, 300 days before her EEOC filing, is time-barred. See Defs.’ Mem. of Law at 17.



                                                        12
         Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 13 of 19




        An adverse action for purposes of a retaliation claim is “any action that ‘could well

dissuade a reasonable worker from making or supporting a charge of discrimination.’” Vega,

801 F.3d at 90 (quoting Burlington N. & Santa Fe Ry v. White, 548 U.S. 53, 68 (2006)). In

determining whether conduct amounts to an adverse employment action, the alleged acts of

retaliation must be considered “both separately and in the aggregate, as even minor acts of

retaliation can be sufficiently substantial in gross as to be actionable.” Hicks v. Baines, 593 F.3d

159, 165 (2d Cir. 2010) (internal quotations omitted); see also Vega, 801 F.3d at 92 (“Some of

these actions, considered individually, might not amount to much. Taken together, however,

they plausibly paint a mosaic of retaliation and an intent to punish [plaintiff] for complaining of

discrimination.”).

        To plead retaliation, a plaintiff must plausibly plead a connection between the adverse

action and her protected activity. Vega, 801 F.3d at 90. Retaliation need not be the only cause

of the employer’s action; a plaintiff must merely plead “that the adverse action would not have

occurred in the absence of the retaliatory motive.” Zann Kwan v. Andalex Grp. LLC, 737 F.3d

834, 846 (2d Cir. 2013). A causal connection can be established either “through temporal

proximity” or through “evidence of retaliatory animus directed against the plaintiff by the

defendant.” Delville v. Firmenich, Inc., 920 F. Supp. 2d 446, 466 (S.D.N.Y. 2013) (quoting

Gordon v. N.Y.C. Bd. of Educ., 232 F.3d 111, 117 (2d Cir. 2000)).




        Section 1983, the EPA, the NYSHRL, and the NYCHRL each has a three-year statute of limitations period.
See Taylor, 207 F. Supp. 3d at 302, 307; Volpe v. Nassau Cty., 915 F. Supp. 2d 284, 292 (E.D.N.Y. 2013). Thus, for
purposes of Plaintiff’s Section 1983, EPA, NYSHRL, and NYCHRL retaliation claims, conduct that occurred before
December 15, 2014, three years before the filing of this lawsuit, is time-barred.



                                                       13
          Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 14 of 19




        A. Plaintiff’s Section 1983, EPA, NYSHRL, and NYCHRL Retaliation Claims

         As noted, supra, Plaintiff claims that she suffered numerous adverse actions after she

complained in 2016 about pay inequity. 10 Specifically, Plaintiff alleges, inter alia, that she: has

not received a performance review since early 2016; has been stripped of responsibility for many

of her larger projects and reassigned to smaller projects outside her job description; has been

deprived of information necessary to do her job; and has been excluded from or ignored in

department meetings and office parties. Am. Compl. ¶¶ 61, 63–66, 69. These are sufficient to

constitute adverse actions for purposes of a retaliation claim. See White, 548 U.S. at 69

(concluding that deprivation of and exclusion from opportunities that could “contribute[]

significantly to the employee’s professional advancement” constitute adverse actions because

they “might well deter a reasonable employee from complaining about discrimination”); see also

Williams v. N.Y.C. Hous. Auth., 872 N.Y.S.2d 27, 34–35 (App. Div. 2009) (“It is certainly

possible for a jury to conclude that someone would be deterred from making a complaint if

knowing that doing so might result in being assigned to duties outside or beneath one’s normal

work tasks.”); Hinton v. City Coll. of N.Y., No. 05-CV-8951, 2008 WL 591802, at *8 (S.D.N.Y.

Feb. 29, 2008) (holding that a reasonable jury could find that excluding an employee from

participating in processes in which they are “acknowledged as a valued and important colleague”

could deter a reasonable employee from complaining about discrimination and thus constitutes

an adverse action).




10
         The Court considers all allegations of adverse actions that occurred after January 19, 2016, for purposes of
her Section 1983, EPA, NYSHRL, and NYCHRL retaliation claims. None is time barred, see supra note 9, and all
post-date her alleged protected activity.


                                                         14
          Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 15 of 19




         Plaintiff also plausibly alleges a causal connection between her protected activity and the

ensuing adverse actions. 11 First, Vedavarz’s “hostile” reaction to Plaintiff’s memorandum, as

well as his repeated remarks that she should not have complained and that her memorandum

would make things worse, Am. Compl. ¶ 58, suggest that a retaliatory motive played at least

some part in his subsequent treatment of Plaintiff. See Delville, 920 F. Supp. 2d at 466 (finding

direct evidence of causation where plaintiff’s “superiors were angry at him for complaining

about age discrimination and for filing a formal complaint”). Moreover, although the precise

dates are somewhat vague, Plaintiff alleges that she experienced many of the above-referenced

adverse actions in the months immediately following her complaints. 12 Am. Compl. ¶¶ 57, 60–

69. Thus, the temporal proximity between Plaintiff’s protected activity and the adverse actions

supports an inference of retaliation. See Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110

(2d Cir. 2010) (noting that five months is not too long to find the causal relationship).

         B. Plaintiff’s Title VII Retaliation Claim

         Because of Title VII’s statute of limitations, the only allegations that could constitute

actionable adverse actions for purposes of Plaintiff’s Title VII retaliation claim are those that

Plaintiff asserts are recurring: namely, Plaintiff has not received a performance review since

2016; Lemieux does not invite her to meetings; Vedavarz assigns her projects outside of her job



11
      Defendants do not contest that Plaintiff’s complaint about pay inequity to Human Resources and to
CUNY’s General Counsel constituted protected activity. See Defs.’ Mem. of Law at 19–20; Am. Compl. ¶¶ 57, 60.
12
          As noted supra, Plaintiff filed her complaint with Human Resources on January 19, 2016, and complained
to CUNY’s general counsel on April 29, 2016. Am. Compl. ¶¶ 57, 60. On June 16, 2016, Lemieux failed to
introduce Plaintiff at a meeting with high-level management despite introducing all of the other employees. Id. ¶ 64.
In September 2016, Lemieux stopped inviting Plaintiff to monthly staff meetings. Id. ¶ 63. In late 2016, Vedavarz
failed to invite Plaintiff to a holiday lunch. Id. ¶ 67. Plaintiff alleges that Vedavarz replaced her larger projects with
small projects outside her job description throughout 2016. Id. ¶¶ 65–66. Similarly, beginning in 2016 and
recurring through the filing of the complaint, Vedavarz applied different standards to Plaintiff’s work, deprived
Plaintiff of project-related information, assigned her projects outside her area of expertise, and refused to give
Plaintiff another performance review. See id. ¶¶ 61, 63, 65, 68–69.



                                                           15
          Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 16 of 19




description; and Vedavarz treats her differently than he treats her male colleagues. 13 Am.

Compl. ¶¶ 61, 63, 65, 68–69. Although it is a close call because the precise dates of these events

are not entirely clear (the approximate dates will need to be established by a preponderance of

the evidence at trial), they are adequately alleged at this stage. Of course, if at summary

judgment Plaintiff is unable to prove that retaliatory adverse actions were taken after February 8,

2017, then her Title VII claims will be dismissed as time barred.

         Defendants’ motion to dismiss Plaintiff’s Title VII retaliation claim is denied.

III.     Defendants’ Motion to Dismiss Plaintiff’s ADA and RA Retaliation Claims is
         Granted

         Retaliation claims brought under the ADA and the RA are analyzed under the same

pleading standard used for retaliation claims brought pursuant to Title VII, Section 1983, EPA,

and NYSHRL. See Weixel v. Bd. of Educ. of City of N.Y., 287 F.3d 138, 148 (2d Cir. 2002);

supra Section II.

         Here, Plaintiff claims that Defendants retaliated against her for raising concerns about the

accessibility of the Lehman Concert Hall. See Am. Compl. ¶¶ 125–28. Although Defendants

argue that Plaintiff was not engaged in protected activity by performing her “job duties” of

“reviewing, discussing, and debating the application of ADA accessibility standards to the

Lehman Concert Hall,” Defs.’ Mem. of Law, Dkt. 37 at 8, an employee’s job responsibilities are

not automatically excluded from being protected activity under the ADA and the RA. See

Littlejohn v. City of New York, 795 F.3d 297, 318 (2d Cir. 2015) (“[I]f an employee—even one

whose job responsibilities involve investigating complaints of discrimination—. . . personally

complains or is critical about the discriminatory employment practices of her employer, that



13
         As noted supra, as to Plaintiff’s Title VII claim, conduct that occurred before February 8, 2017 is time-
barred. See supra note 9; Petrosino v. Bell Atl., 385 F.3d 210, 219 (2d Cir. 2004).


                                                         16
          Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 17 of 19




employee has engaged in a protected activity under [the] opposition clause.”) (cleaned up)).

Because Plaintiff continually raised concerns about the design for the hall and specifically

complained that it was not ADA-compliant, Am. Compl. ¶¶ 74–78, Plaintiff was arguably

engaged in protected activity. See Littlejohn, 795 F.3d at 319 (explaining that because plaintiff

“was not simply conveying others’ complaints of discrimination . . . or alerting them to Title

VII’s mandates [but rather] was complaining about what she believed was unlawful

discrimination,” she was engaged in protected activity for purposes of a retaliation claim).

         Even assuming Plaintiff’s complaints constituted protected activity, however, Plaintiff

has not plausibly alleged that she experienced any adverse action as a result of engaging in such

activity. 14 Accordingly, Plaintiff’s retaliation claims under the ADA and the RA are dismissed.

IV.      Defendants’ Motion to Dismiss Plaintiff’s Title IX Claims is Granted

         Title IX provides that “no person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a).

Plaintiff contends that she may seek redress for gender discrimination and retaliation under Title

IX as an employee of a federally funded educational institution. See Am. Compl. ¶¶ 12, 81-84.

“Neither the Supreme Court nor the Second Circuit have [sic] addressed whether there is a



14
         Claims brought under the ADA and the RA are governed by the same 300-day limitations period that
applies to Title VII claims. See Valtchez v. City of New York, 400 F. App’x 586, 588 (2d Cir. 2010). Accordingly,
the only adverse actions that could support Plaintiff’s retaliation claim under the ADA or the RA are those noted
supra in connection with Plaintiff’s Title VII retaliation claim, see Am. Compl. ¶¶ 61, 63, 65, 68–69; supra Section
II(B).

          Plaintiff does not claim that any of these alleged acts occurred as a result of her complaints about the
Lehman Concert Hall’s accessibility. Moreover, all of these purported incidents occurred, at the earliest, in 2017,
two years after Plaintiff last complained about the design of the Concert Hall. See Am. Compl. ¶¶ 76–77. As such,
Plaintiff fails plausibly to allege that any of the alleged adverse actions was in retaliation for her complaints about
the accessibility of the Lehman Concert Hall. See Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 274 (2001)
(“Action taken (as here) 20 months later suggests, by itself, no causality at all.”).



                                                          17
         Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 18 of 19




private right of action for employment discrimination under Title IX.” Gayle v. Children’s Aid

Coll. Prep Charter Sch., No. 18-CV-9874, 2019 WL 3759097, at *5 (S.D.N.Y. July 29, 2019)

(quotation omitted). 15 Nevertheless, an “overwhelming majority of district courts in this Circuit

have found that an implied private right of action does not exist[] under Title IX for employees

alleging gender discrimination in the terms and conditions of their employment.” 16 Id.

(emphasis in original)

        This Court joins in that reasoning and agrees that Title VII is the exclusive remedy for

employees alleging employment discrimination on the basis of sex. An implied right of action

under Title IX would disrupt the balanced remedial scheme of Title VII; “Title VII requires

plaintiffs to exhaust administrative remedies with the EEOC before they can sue for employment

discrimination in federal court.” Gayle, 2019 WL 3759097, at *6; see also Lakoski v. James, 66

F.3d 751, 754 (5th Cir. 1995); Philpott v. New York, 252 F. Supp. 3d 313, 318 (S.D.N.Y. 2017)

(“[A]llowing employees to sue for discrimination under Title IX would enable many [employees

of federally funded educational institutions] to bypass the remedial process that Congress

established under Title VII.”); Vega v. State Univ. of N.Y. Bd. of Trs., No. 97-CV-5767, 2000

WL 381430, at *3 (S.D.N.Y. Apr. 13, 2000) (“To hold that Title IX permits a private right of

action for employment-related discrimination would be to offer employees of educational


15
         Other Circuits are divided on this question. The First, Third, Fourth, and Sixth Circuits have held that
employment discrimination claims are actionable under Title IX, while the Fifth and Seventh Circuits have held that
they are not. Compare Doe v. Mercy Catholic Med. Ctr., 850 F.3d 545, 563 (3d Cir. 2017) (recognizing claim), Ivan
v. Kent St. Univ., No. 94-4090, 1996 WL 422496, at *2 n.10 (6th Cir. 1996) (same), Preston v. Commonwealth of
Virginia ex rel. New River Cmty. Coll., 31 F.3d 203, 206–07 (4th Cir. 1994) (same), and Lipsett v. Univ. of Puerto
Rico, 864 F.2d 881, 896–97 (1st Cir. 1988) (same), with Waid v. Merrill Area Pub. Sch., 91 F.3d 857, 862 (7th Cir.
1996) (rejecting claim), and Lakosi v. James, 66 F.3d 751, 754 (5th Cir. 1995) (same).
16
         See, e.g., Piscitelli v. Univ. of Saint Joseph, No. 19-CV-1589, 2020 WL 3316413, at *1 (D. Conn. June 18,
2020); Vengalattore v. Cornell Univ., No. 18-CV-1124, 2020 WL 2104706, at *5 (N.D.N.Y. May 1, 2020); Othon v.
Wesleyan Univ., No. 18-CV-0958, 2020 WL 1492864, at *9 (D. Conn. Mar. 27, 2020); Solomon v. Fordham Univ.,
No. 18-CV-4615, 2020 WL 127617, at *9 n.11 (S.D.N.Y. Mar. 17, 2020); Gayle v. Children’s Aid Coll. Prep
Charter Sch., 18-CV-9874, 2019 WL 3759097, at *5 (S.D.N.Y. July 29, 2019); Philpott v. New York, 252 F. Supp.
3d 313, 319 (S.D.N.Y. 2017); Uyar v. Seli, No. 16-CV-186, 2017 WL 886934, at *6 (D. Conn. Mar. 6, 2017).


                                                        18
        Case 1:17-cv-09829-VEC Document 42 Filed 08/24/20 Page 19 of 19




institutions receiving federal funds a mechanism for relief that differs significantly from the

avenues available for other employees.”). Thus, notwithstanding the fact that Plaintiff is an

employee of a federally funded educational institution, Am. Compl. ¶ 12, she has no remedy

under Title IX for sex discrimination in employment. Accordingly, Plaintiff’s Title IX claims

are dismissed.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED IN PART and

DENIED IN PART. The following claims are DISMISSED: Plaintiff’s gender discrimination

claim under Title IX (Count One); Plaintiff’s retaliation claim under Title IX (Count Two);

Plaintiff’s retaliation claim under the ADA (Count Thirteen); and Plaintiff’s retaliation claim

under the RA (Count Fourteen). The balance of Defendants’ motion to dismiss is denied.

       A pretrial conference will be held on September 11, 2020 at 11:00 a.m. The parties

must appear for the conference by dialing 888-363-4749, using the access code 3121171 and the

security code 9829. In accordance with the Court’s individual rules, the parties must submit a

joint letter and proposed case management plan by September 3, 2020.

       The Clerk of Court is directed to close the open motion at docket entry 35.



SO ORDERED.
                                                      _________________________________
Date: August 24, 2020                                        VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 19
